DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2020 has been entered.
REASONS FOR ALLOWANCE
Claims 1-2, 4-6, 8-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2015/0086763 to Nam et al. cited in previous Office action (herein Nam).  Nam teaches a cover window for a display device having a base film and a coating layer wherein the base film includes a plurality of layers and the plurality of layers has a folding part and a non-folding part (abstract).  Nam teaches that the layers of the base film can be made out of materials that include polyimide (paragraph 0023).  Nam teaches an embodiment wherein the layers have a constant thickness in both in the folding area and in the non-folding area (Fig 2 and paragraph 0060).  Fig 2 shows that lower layer 21b of base film 21 can have a thickness that is greater than the thickness of upper layer 21a of base film 21. Nam teaches that lower layer 21b and upper layer 21a are adhered to each other via an adhesive layer (paragraph 0062).  However, Nam teaches that this adhesive layer is a liquid adhesive and that a solid adhesive “may not be used” (paragraph 0062).  Examiner notes that paragraphs 0055, 0062, 0082, and 0089 state that a solid adhesive “might not be 
Furthermore, the three properties recited in the instant claims: ratio of modulus to yield stress, resilience, and toughness combine to achieve good hardness and folding behavior as evidenced by the data disclosed in Table 2 in the instant specification.  Only those films having all three properties within the claimed ranges achieves the proper hardness and folding behavior.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783